Citation Nr: 0605075	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  02-07 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin disability, to 
include chloracne secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from March 1960 
to September 1960 in the Army National Guard and from July 
1964 to January 1968 in the United States Army. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The record reflects that this claim has been 
remanded twice; these remands occurred in September 2003 and 
in August 2004.  The claim has been returned to the Board and 
is now ready for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  A VA doctor has etiologically linked the veteran's 
current skin disorder with his military service.  


CONCLUSION OF LAW

A skin disability was incurred in service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue before the Board, the Board finds 
that the Agency of Original Jurisdiction (AOJ) has 
substantially satisfied the duties to notify and assist, as 
required by the Veterans Claims Assistance Act of 2000.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant proceeding with this issue given the favorable 
nature of the Board's decision with regard to the issue of 
service connection.  

This veteran served in the Republic of Vietnam.  He has been 
diagnosed as suffering from a skin disorder, to include 
seborrheic keratoses, comedones, and cystic lesions.  The 
veteran asserts that these skin aberrations are related to 
his service and that they may have been caused by his 
exposure to Agent Orange while he was stationed in Vietnam.  
He further maintains that he has been diagnosed as suffering 
from chloracne or a chloracne-related skin disability.  As 
such, he avers that VA compensation benefits should be 
provided to him.  

As noted above, the veteran's VA medical treatment records 
have been obtained.  These records stem from the mid 1980s to 
the present.  They do indeed show treatment for various skin 
disorders, disabilities, and conditions.  The Board notes 
that one particular dermatology resident, in June 2002, wrote 
that the veteran had "obvious chloracne".  

In conjunction with this claim, the veteran underwent a VA 
Examination of his skin in September 2004.  The doctor 
reported that he reviewed the veteran's claims folder.  The 
examiner reported a history that reported that the veteran 
had been "breaking out" all over his body for over 30 
years, after the veteran returned from Vietnam.  When 
examined, the doctor reported that the veteran had several 
scars over his body along with multiple seborrheic keratoses.  
Additionally, it was noted that the veteran had multiple 
comedones, comedonal lesions, and cystic lesions.  Upon 
completion of the examination, the doctor opined that while 
the veteran had suffered from basal cell carcinoma, such a 
condition was not related to the veteran's service or his 
exposure to Agent Orange.  

Nevertheless, the doctor further concluded that the veteran's 
lesions and other items were more likely than not related to 
the veteran's Agent Orange exposure.  He further wrote in his 
report that it was his belief that "all of these cutaneous 
findings as mentioned, the comedonal component and the 
nodular cystic component, have been shown to be associated 
with Agent Orange exposure."  Because the record confirmed 
said exposure, the physician concluded that there was a 
relationship between the veteran's current skin condition and 
his service in Vietnam.  

A further examination of the veteran's records reveals that 
in August 1960, while on active duty in the Army National 
Guard, the veteran underwent a medical examination at Fort 
Riley Army Base, in Kansas.  On the SF 88, Report of Medical 
Examination, it was noted that the veteran had "severe 
pocket and scarred skin from acne over the face and neck".  
However, a medical entrance examination accomplished in June 
of 1964 failed to note any scarring or acne.  Additionally, 
the veteran's discharge examination, dated January 1968, was 
silent for any symptoms, manifestations, or findings 
associated with any type of skin disorder or disease.  It is 
noted though that when the veteran completed his report of 
medical history, the veteran did state that his had a history 
of "skin diseases".  There are no records from the 
veteran's service, either while he was in the National Guard, 
or while he was on active duty in the US Army, showing 
complaints of or treatment for any type of skin disorder, 
disability, or condition.  

The VA examiner who conducted the September 2004 examination 
reported that the veteran had a 30 plus year history of a 
dermatological condition.  However, a further examination of 
the veteran's claims folder does not totally support the 
doctor's assertion.  The veteran requested VA compensation 
benefits in May 1970.  At that time, on his application for 
benefits, the veteran claimed that he was suffering from a 
psychiatric disorder.  He did not claim that he was suffering 
from a skin disability secondary to Agent Orange.  Yet, a VA 
Hospital Summary from November 1978 reported that the veteran 
had "rather deep acne scars".  The records from 1978 and 
1979 do not report treatment for any type of skin disorder, 
and a March 1979 examination noted that the veteran had no 
"significant lesions" of the skin.  

The veteran's claim folder further shows that he submitted 
another claim for benefits in September 1985.  On his 
application for benefits, the veteran did not mention that he 
was suffering from any type of skin disorder, to include 
chloracne, lesions, etcetera.  It is not until July 2001 that 
the veteran suggests that he may have a skin disability 
related to his service while in Vietnam.  

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2005), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993). This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service- 
connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2005), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence 
otherwise.  38 C.F.R. § 3.307(a) (2005).  If a veteran was 
exposed to a herbicide agent during active military service, 
the diseases noted at 38 C.F.R. § 3.309(e) (2005) will be 
service connected if the requirements of 38 C.F.R. § 3.307(a) 
(2005) are met, even there is no record of such disease 
during service.  However, if the rebuttable presumptions of 
38 C.F.R. § 3.307(d) (2005) are also not satisfied, then the 
veteran's claim shall fail.  VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which it has not 
been specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341 
(1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) (2005).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e) (2005).  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  If a disorder is not listed in 38 
C.F.R. § 3.309(e) (2005), the presumption of service 
connection related to Agent Orange is not available.  See 
McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

Applying the above laws, regulations, and case law to the 
case before it, it is the determination of the Board that a 
discussion of 38 C.F.R. §§ 3.307 and 3.309 (2005) is 
unnecessary.  Instead, the Board finds that the directions 
given by the United States Court of Appeals for the Federal 
Circuit in Combee directly applies to the facts of this case.  
The veteran served in Vietnam where he was exposed to 
chemical dioxins including Agent Orange.  The veteran noted 
at the time of his discharge that he had a history of some 
kind of skin condition.  A VA doctor has diagnosed the 
veteran with a skin disorder and he has directly attributed 
the disability to Agent Orange exposure.  Therefore, in 
accordance with Combee et al, the Board grants service 
connection for a skin disability.  


ORDER

Entitlement to service connection for a skin disability is 
granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


